Barker, J.
The issue upon which the excluded evidence was offered was raised by the defendant’s allegation that the fire was set by the plaintiff, and by his procurement and with his consent. The offer was to show that two fires had before occurred in which the plaintiff and his brother, who the jury might have found had some interest in the loss for which this suit was brought, had met with losses for which they had received insurance, and that nine other fires had also previously occurred, in each of which some relative or relatives of the plaintiff had met with losses covered by insurance, and for which they had received payment of insurance. There was no offer to show that any of these fires were set by the plaintiff, or by his procurement.
All of these fires except the first two were occurrences in which the plaintiff had no interest, and all of them were plainly res inter alios. The first two fires were independent of each other, one occurring in the year 1888 and the other in the year 1891; and neither of them was connected with the fire now in question, which occurred in the year 1893. If all the fires were parts of attempted frauds, they were clearly independent frauds, and not parts of a system of fraud of which the fire in question was an essential step. None of the evidence excluded was admissible, upon the ground stated in Fowle v. Child, ante, 210, and the cases there cited.

Exceptions overruled.